            Case 2:20-cv-00966-NR Document 337 Filed 08/07/20 Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 DONALD J. TRUMP FOR PRESIDENT,                     ) CIVIL ACTION
 INC.; et al.,                                      )
                                                    )
                 Plaintiffs,                        )

        v.                                          ) No. 2:20-CV-966
                                                    )
 KATHY BOOCKVAR; et al.,                            )
                                                    )
                 Defendants.                        ) JUDGE NICHOLAS RANJAN

                                         STIPULATION

       Plaintiffs and the undersigned County Election Boards, by their undersigned counsel,

hereby stipulate as follows:

       1.       The undersigned County Election Boards desire a prompt resolution of this case in

order to have direction on how to properly proceed in the upcoming November 2020 General

Election. Accordingly, while the undersigned County Election Boards neither admit nor deny the

allegations of the Verified Amended Complaint, the undersigned County Election Boards do not

object to, and stipulate and agree to not contest, the declaratory and injunctive relief requested by

Plaintiffs in this action. Also, the undersigned County Election Boards stipulate and agree to abide

by whatever decisions the Court in this action and/or the General Assembly make regarding the

upcoming General Election.

       2.       To the extent reasonably possible and in the absence of agreed upon extension by

Plaintiffs, the undersigned County Election Boards stipulate and agree that they shall, by August

13, 2020, answer and respond fully and completely, subject to only objections concerning

privilege, the written interrogatories and document requests served upon them by Plaintiffs on July

24, 2020, and produce to Plaintiffs’ counsel all requested non-privileged items and documents.
            Case 2:20-cv-00966-NR Document 337 Filed 08/07/20 Page 2 of 3




       3.       In exchange for the undersigned County Election Boards’ stipulation and

cooperation in discovery as stated in the other paragraphs of this Stipulation, Plaintiffs stipulate

and agree to forego any claim for attorneys’ fees and costs against only the undersigned County

Election Boards and agree not to enter default or seek any further response from the undersigned

County Election Boards in this case.

       4.       To the extent the deposition testimony or other sworn statement of the undersigned

County Election Boards shall be reasonably necessary for evidentiary purposes, Plaintiffs and the

undersigned County Election Boards stipulate and agree to reasonably cooperate with each other

to provide such testimony or statement in the least burdensome manner.

                                              Respectfully submitted,

                                              PORTER WRIGHT MORRIS & ARTHUR LLP

Dated: August 7, 2020                     By: /s/ Ronald L. Hicks, Jr.
                                              Ronald L. Hicks, Jr. (PA #49520)
                                              Jeremy A. Mercer (PA #86480)
                                              Russell D. Giancola (PA #200058)
                                              Six PPG Place, Third Floor
                                              Pittsburgh, PA 15222
                                              (412) 235-4500 (Telephone)
                                              (412) 235-4510 (Fax)
                                              rhicks@porterwright.com
                                              jmercer@porterwright.com
                                              rgiancola@porterwright.com

                                              and

                                              Matthew E. Morgan (DC #989591)
                                              (admitted pro hac vice – ECF #10)
                                              Justin Clark (DC #499621)
                                              (pro hac vice motion pending – ECF #27)
                                              Elections, LLC
                                              1000 Maine Ave., SW, 4th Floor
                                              Washington, DC 20224
                                              (202) 844-3812 (Telephone)
                                              matthew.morgan@electionlawllc.com
                                              justin.clark@electionlawllc.com

                                              Counsel for Plaintiffs
                                               -2-
             Case 2:20-cv-00966-NR Document 337 Filed 08/07/20 Page 3 of 3




                                         BUTLER COUNTY
                                         BOARD OF ELECTIONS

Dated: August 7, 2020               By: /s/ H. William White, III
                                        H. William White, III, Esq.,
                                        Butler County Solicitor
                                        Butler County Courthouse
                                        124 W Diamond St.
                                        Butler, PA 16001
                                        (724) 284-5381 (Telephone)
                                        WWhite@co.butler.pa.us


                                         CAMBRIA COUNTY
                                         BOARD OF ELECTIONS

Dated: August 7, 2020               By: /s/ William Gleason Barbin
                                        William Gleason Barbin, Esq.,
                                        Cambria County Solicitor
                                        200 South Center Street
                                        Ebensburg, PA 15931
                                        (814) 535-5561 (Telephone)
                                        (814) 535-5566 (Fax)
                                        wgbarbin@atlanticbb.net


                                         SOMERSET COUNTY
                                         BOARD OF ELECTIONS

Dated: August 7, 2020               By: /s/ Michael P. Barbera
                                        Michael P. Barbera, Esq.
                                        Somerset County Solicitor
                                        Barbera, Melvin & Svonavec, LLP
                                        146 West Main Street
                                        P.O. Box 775
                                        Somerset, Pennsylvania, 15501
                                        (814) 443-4681 (Telephone)
                                        (814) 443-2422 (Fax)
                                        mpbarbera@barberalaw.com




13605629v1
                                          -3-
